IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Dana Young,                                      :
                        Appellant                :
                                                 :
        v.                                       : No. 792 C.D. 2020
                                                 : SUBMITTED: December 18, 2020
John Wetzel, Pennsylvania                        :
Department of Corrections                        :


BEFORE:         HONORABLE MARY HANNAH LEAVITT, President Judge1
                HONORABLE ANNE E. COVEY, Judge
                HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                                          FILED: March 16, 2021

        Dana Young (Appellant) appeals the May 5, 2020 order of the Schuylkill
County Court of Common Pleas (Trial Court), through which the Trial Court
dismissed Appellant’s Complaint as frivolous pursuant to Rule 240(j)(1) of the
Pennsylvania Rules of Civil Procedure.2 The issue on appeal is whether Appellant
set forth a valid cause of action in his Complaint. For the following reasons we
affirm the Trial Court’s order, albeit on alternate grounds.
                                         I.      Background
        On August 29, 2018, John Wetzel, Secretary of the Pennsylvania Department
of Corrections (DOC), issued an order locking down the Commonwealth’s prisons,
restricting non-legal mail, and mandating staff wear personal protective equipment

        1
        This case was assigned to the opinion writer before January 4, 2021, when Judge Leavitt
completed her term as President Judge.

        2
          Pa. R.C.P. No. 240(j)(1) (“[T]he court prior to acting upon the petition may dismiss the
action, proceeding or appeal if . . . it is satisfied that the action, proceeding or appeal is frivolous.”).
when handling prisoners’ legal mail. DOC’s Br. at 13. Prior to the order, staff at
multiple state correctional facilities were sickened by unknown substances, allegedly
illicit drugs.3 Id. (citing Press Release, Dep’t of Corr., Department of Corrections
Orders Immediate Lock Down of All State Prisons (Aug. 29, 2018)). One of the
possible points of entry was prisoner mail. Id. DOC announced new safety protocols
in a press release on September 5, 2018. Id. at 13-14 (citing Press Release, Dep’t of
Corr., Governor Wolf Meets with Corrections Officers to Discuss Safety Concerns,
Announce New Protocols (Sept. 5, 2018)). These protocols established that “legal
mail will be copied by [DOC] staff wearing protective clothing in the presence of
inmates and original documents were placed in a secure bag and maintained for 15
business days.” Id.
       On September 7, 2018, DOC circulated a letter to inmates informing them of
the interim procedures for inmate legal mail. Compl. ¶ 4. Inmate legal mail would
be opened and photocopied in the presence of the inmate. Id. ¶ 6. The inmate would
receive the photocopy while the original would be securely stored. Id. After 15 days
the original document would be securely destroyed. Id. These interim procedures
have since changed according to a settlement agreement. See DOC’s Br. at 14 n.4
(citing Hayes v. Wetzel, Civ. A. No. 1:18:2100-JEJ-EBC (M.D. Pa. 2019)).
       Appellant, an inmate at the State Correctional Institution – Mahanoy, filed a
Complaint in the Trial Court on April 28, 2020, alleging that DOC “negligently and
carelessly” developed an interim mail policy, which violated his “right to meaningful
access to and confidential communication with the Superior Court,” and seeking


       3
         Multiple press releases were issued related to these exposure events. They are available
at the Department’s website: 2018 Press Releases, Pa. Dep’t of Corr.,
https://www.cor.pa.gov/About%20Us/Newsroom/Pages/2018-Press-Releases.aspx (last visited
March 15, 2021).

                                               2
monetary damages in excess of $35,000. Compl. ¶¶ 1-3, 8, 13. Appellant filed his
Complaint contemporaneously with an in forma pauperis petition.
       The Trial Court dismissed Appellant’s Complaint as frivolous on May 5,
2020, pursuant to Rule 240(j) of the Pennsylvania Rules of Civil Procedure. Trial
Ct. Order, May 5, 2020. The Trial Court explained, “[t]he filings of [Appellant]
appear to be complaints about prison conditions, and as such invoke matters solely
within the jurisdiction of the prison authorities.” Id. The Trial Court concluded his
Complaint was premature, and thus, frivolous, because Appellant had failed to first
seek relief through DOC’s internal grievance process. This appeal followed.
                                  II.     Parties’ Arguments

       On appeal,4 Appellant asserts that the Trial Court improperly dismissed his
cause of action as frivolous pursuant to Rule 240(j). Appellant claims that his
Complaint sets forth a valid negligence claim against DOC and explains that his
claim is not barred by sovereign immunity.5 Appellant’s Br. at 6-8. Additionally,
Appellant argues that the interim policy violated his right to access the courts. Id. at
9.

       DOC explains that while the Trial Court erroneously dismissed the Complaint
for lack of jurisdiction, we should nonetheless affirm, because Appellant fails to state

       4
         “Appellate review of a decision dismissing an action pursuant to Pa. R.C.P. No. 240(j)(1)
is limited to determining whether an appellant’s constitutional rights have been violated and
whether the trial court abused its discretion or committed an error of law.” Jones v. Doe, 126 A.3d
406, 408 n.3 (Pa. Cmwlth. 2015).
       5
          The Commonwealth has waived sovereign immunity by statute in specific instances “for
damages arising out of a negligent act where the damages would be recoverable under the common
law or a statute creating a cause of action.” 42 Pa. C.S. § 8522(a). One such instance is related to
the “care, custody, or control of personal property in the possession or control of Commonwealth
parties.” Id. § 8522(b)(3). Appellant argues that his legal mail was in the custody, care, and control
of DOC and his injury stems from DOC’s negligently developed interim mail policy. Appellant’s
Br. at 7-8.

                                                  3
a claim in his Complaint. DOC’s Br. at 10. DOC argues that Appellant failed to
allege any actual injury arising from the DOC’s conduct, and therefore, failed to
state any claim. Id. at 13-15. Furthermore, DOC maintains that Appellant’s claim
is barred by sovereign immunity, because Appellant stated on his Complaint’s cover
sheet that he was pursuing an intentional tort-based action and, in addition, averred
that DOC had acted intentionally. Id. at 12.
                                  III.    Analysis
      Initially, we note that the Trial Court erred by dismissing the Complaint for
failure to exhaust administrative remedies. On the contrary, Appellant avers in his
Complaint: “[Appellant] filed a formal grievance No. 764133 on October 8, 2018[,]
and exhausted the appeal process to final review on November 13, 2018, with respect
to claims raised herein.” Compl. ¶ 9. When considering whether a cause of action
is frivolous under Rule 240(j), averments in the complaint are accepted as true.
McGriff v. Vidovich, 699 A.2d 797, 799 (Pa. Cmwlth. 1997); see also Scrip v.
Seneca, 191 A.3d 917, 923 (Pa. Cmwlth. 2018) (“In evaluating the legal sufficiency
of the challenged pleading, we accept as true all well-pled, material, and relevant
facts alleged and every inference that is fairly deducible therefrom.”). Taking
Appellant’s averments as true, we conclude that he had exhausted his administrative
remedies. See Watson v. Pennsylvania Dep’t of Corr., 990 A.2d 164, 167-68 (Pa.
Cmwlth. 2010) (noting the Pennsylvania Prison Litigation Reform Act, 42 Pa. C.S.
§ 6602(e)(2), requires the prisoner plaintiff to plead exhaustion of administrative
remedies). Dismissal on this ground was clearly erroneous, and the Trial Court
offered no other grounds for dismissal.
      Nevertheless, this error does not necessitate reversal. “[A]n appellate court
may uphold an order of a lower court for any valid reason appearing from the



                                          4
record.” Ario v. Ingram Micro, Inc., 965 A.2d 1194, 1200 (Pa. 2009). The
Pennsylvania Rules of Civil Procedure allow an indigent party to petition for in
forma pauperis status. Pa. R.C.P. No. 240(b). When a party files an action with a
petition to proceed in forma pauperis, the court in which these are filed may dismiss
the action sua sponte if the allegation of poverty is untrue or the action is frivolous.
Id. 240(j)(1). “An [action] is frivolous if it lacks any arguable basis either in law or
in fact.” Lichtman v. Glazer, 111 A.3d 1225, 1227 n.5 (Pa. Cmwlth. 2015). In other
words, “an action is frivolous [] if, on its face, it does not set forth a valid cause of
action.” Jones v. Doe, 126 A.3d 406, 408 (Pa. Cmwlth. 2015). However, “[w]here
the elements to a cause of action are adequately set forth, a pro se complaint will not
be dismissed just because it is not artfully drafted.” Williams v. Syed, 782 A.2d
1090, 1095 (Pa. Cmwlth. 2001).
      With this in mind, we look to Appellant’s Complaint, in order to determine
precisely what cause of action Appellant set forth therein, and whether he adequately
averred all necessary elements of that cause of action.
      In relevant part, Appellant averred in his Complaint:


             4. [DOC] on September 7, 2018[,] circulated a letter to all
             inmates announcing that all inmate “Legal
             Correspondence” will be unaffected by the unsanctioned
             processing of regular correspondence. A copy of this
             letter is attached hereto as Exhibit “A.”[6]

             5. Inmate legal mail is governed by both DC ADM 803
             and 37 Pa. Code § 93.2(c)(1).

             6. [DOC’s] September 7, 2018 letter then contradicts itself
             when it announces that inmate legal mail will be “opened

      6
        The September 7, 2018 letter was not attached to the Complaint and is not included
elsewhere in the record.

                                            5
                in the presence of the inmate . . . photocopied in the
                presence of the inmate, the photo will be provided to the
                inmate, then original will be sealed and securely stored in
                the presence of the inmate, and the original document will
                be securely destroyed after 15 business days.[”7]

                7. On October 5, 2018, [Appellant] was called to Program
                Services for Legal mail from the Superior Court which
                was opened in [his] presence, photocopied, and he was
                provided with the copy.

                8. The originals were retained in violation of [Appellant’s]
                right to meaningful access to and confidential
                communication with the Superior Court.

                ***

                12. It was the duty of [DOC] to create policy regarding
                [Appellant’s] personal property namely his legal mail
                placed in [its] care[,] custody and control and deliver it as
                received following inspection for contraband.

                13. [DOC] [d]isregarded [its] duty by negligently and
                carelessly creating policy to alter [Appellant’s] personal
                property, namely the aforementioned legal mail placed in
                [its] care[,] custody and control prior to its delivery.

                14. As a result of this negligence [Appellant’s] personal
                property, namely the aforementioned legal mail was
                altered from its original form.

Compl. ¶¶ 4-8, 12-14.
      While the Complaint is not a model of clarity, we disagree with DOC that the
mistake on the cover sheet or use of intentional actions makes Appellant’s action an
intentional tort barred by sovereign immunity. Nor do we read the Complaint as
setting forth a negligence action. Courts look to the substance of the pleadings and

      7
          Without the letter, we cannot verify the accuracy of this quoted portion.

                                                 6
are “presumed to know the law”; this is especially true in the context of a pro se
litigant. Heinly v. Commonwealth, 621 A.2d 1212, 1215 n.5 (Pa. Cmwlth. 1993)
(discussing a similar case where the prisoner plaintiff alleged constitutional
violations under the form of tortious conduct); see also Williams, 782 A.2d at 1095
(“[A] pro se complaint will not be dismissed just because it is not artfully drafted.”).


             Accordingly, a plaintiff filing a complaint in the courts of
             this Commonwealth is not required to specify the legal
             theory or theories underlying the complaint. He or she
             may merely allege the material facts which form the basis
             of a cause of action. Burnside v. Abbott Labs., 505 A.2d
             973, 980 (Pa. Super. 1985). If the facts as pled place a
             defendant on notice that the plaintiff will attempt to prove
             a defendant deprived him or her of a federally guaranteed
             right while acting under the color of state law, the mere
             failure to specifically plead Section 1983 [,42 U.S.C. §
             1983,] will not doom the complaint. See Stoker v.
             Philadelphia & Reading Rye Co., 99 A. 28, 29 (Pa.
             1916) (state court may take judicial notice of federal law;
             reference to a specific federal statute unnecessary when
             facts are alleged sufficient to disclose a cause of action
             under the statute).
Heinly, 621 A.2d at 1215 n.5.        Looking at the substance of the Complaint,
Appellant’s claim is essentially that his constitutional rights have been violated by
the interim policy. While the Complaint is couched in terms of negligence, it is
focused on the policy itself.      In his Complaint, Appellant asserts that DOC
“negligently and carelessly” created the interim policy, but it was ultimately the
application of the interim policy which caused him harm. Compl. ¶¶ 8, 13.
      Appellant appears to be asserting that the interim policy violated his
constitutional right to meaningful access to the courts. The right to access the court
is infringed when official acts “caused the loss or inadequate settlement of a


                                           7
meritorious case . . . or the loss of an opportunity to seek some particular order of
relief.” Christopher v. Harbury, 536 U.S. 403, 414 (2002). The basis for a
prisoner’s right to access the courts derives from multiple provisions in the United
States Constitution.    See id. at 415 n.12 (discussing, among others, the First
Amendment’s petition clause and the Fourteenth Amendment’s equal protection and
due process clauses as sources of prisoners’ right to access the courts (citing U.S.
Const. amends. I, XIV)). Additionally, the Pennsylvania Constitution expressly
provides for the right to access the courts in Article I, Section 11. Pa. Const. art. I,
§ 11 (“All courts shall be open; and every man for an injury done him in his lands,
goods, person or reputation shall have remedy by due course of law, and right and
justice administered without sale, denial or delay.”). As such, the Complaint may
be read to assert a violation of Appellant’s right to access the courts under both the
United States and Pennsylvania Constitutions.         However, cases involving the
prisoners’ right to access to the courts under Article I, Section 11 have followed
federal law. See Bronson v. Horn, 830 A.2d 1092, 1094-95 (Pa. Cmwlth. 2003)
(applying federal case law), aff’d, 848 A.2d 917 (Pa. 2004); Moss v. Pa. Dep’t of
Corr., 868 A.2d 615, 617-18 (Pa. Cmwlth. 2004) (same). Therefore, the analysis is
the same under both federal and state law.
      DOC correctly points out that in an access to courts claim the plaintiff must
show actual injury. Lewis v. Casey, 518 U.S. 343, 351-52 (1996). As such, the
“plaintiff must identify a ‘nonfrivolous,’ ‘arguable’ underlying claim” that he lost
the ability to pursue due to the alleged interference with his access to the courts.
Christopher, 536 U.S. at 415. Appellant would have needed (1) to allege he had a
nonfrivolous, arguable underlying claim, and (2) to describe how the interim policy
frustrated his ability to pursue that claim. Id. (“Like any other element of an access



                                           8
claim, the underlying cause of action and its lost remedy must be addressed by
allegations in the complaint sufficient to give fair notice to a defendant.”); Lewis,
518 U.S. at 351 (“[T]he inmate therefore must go one step further and demonstrate
that the alleged shortcomings in the [policy] hindered his efforts to pursue a legal
claim.”). Furthermore, Pennsylvania requires fact-pleading. See Pa. R.C.P. No.
1019(a) (“The material facts on which a cause of action or defense is based shall be
stated in a concise and summary form.”).
      While Appellant identified the mail at issue as “[l]egal mail from the Superior
Court,” Compl. ¶ 7, he does not identify specifically a nonfrivolous, arguable
underlying claim. Nor he does offer any indication that his ability to pursue that
claim was hampered by the interim policy. Although Appellant argues in his brief
that Jones v. Brown, 461 F.3d 353, 360 (3d Cir. 2006), provides that “protection of
an inmate’s freedom to engage in protected communications is a constitutional end
in itself,” he nonetheless fails to demonstrate the extent to which the interim policy
burdened his rights. Appellant’s Br. at 8-9. Again, Appellant offers no facts or
argument as to how the interim policy specifically harmed him or was not reasonably
related to a legitimate penological interest. See Turner v. Safley, 482 U.S. 78, 89-90
(1987) (discussing the constitutional standard for prison regulations as being
reasonably related to legitimate penological interest). Therefore, he failed to state a
viable access to courts claim under either the United States or Pennsylvania
Constitutions.




                                           9
                                  IV.    Conclusion
      As discussed, the Trial Court erroneously dismissed this action; nonetheless,
for the reasons discussed above, it remains that Appellant failed to state a valid claim
in his Complaint. Accordingly, we affirm the Trial Court, albeit on alternate
grounds.

                                        __________________________________
                                        ELLEN CEISLER, Judge




                                          10
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dana Young,                     :
                 Appellant      :
                                :
     v.                         : No. 792 C.D. 2020
                                :
John Wetzel, Pennsylvania       :
Department of Corrections       :


                              ORDER


     AND NOW, this 16th day of March, 2021, the May 5, 2020 order of the
Schuylkill County Court of Common Pleas is hereby AFFIRMED on alternate
grounds.

                                __________________________________
                                ELLEN CEISLER, Judge